Citation Nr: 1713414	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  16-43 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety.  


WITNESSES AT HEARING ON APPEAL

Veteran, and a Friend


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel






INTRODUCTION


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1962 to May 1964.

This appeal to the Board of Veterans' Appeals (Board) arises from June and October 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In both rating decisions, the RO denied service connection for the Veteran's claim of PTSD.  The Veteran filed a notice of disagreement (NOD) in October 2015.  The RO furnished the Veteran a statement of the case (SOC) in August 2016 and the Veteran filed a substantive appeal (VA Form 9) in September 2016.  

As reflected on the title page, this appeal is expanded from the Veteran's original claim of PTSD to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

In January 2017, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the Veteran's claims file.

The issues of entitlement to service connection for sleep apnea and flat feet were raised by the Veteran in an October 2016 claim, and adjudicated by the RO in a February 2017 rating decision which denied service connection.  The claims folder reflects that in February 2017, the Veteran filed a timely NOD with respect to the issues of sleep apnea and flat feet.  The electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran filed the aforementioned NOD, thus, as receipt of the NOD has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS and VBMS reflect that the NOD has been recognized and that additional action is pending at the RO with regard to the Veteran's claims of flat feet and sleep apnea, Manlincon is not applicable in this case.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The record indicates the existence of outstanding VA and private medical treatment records that are potentially relevant to the Veteran's claim.  

Regarding VAMC treatment, the earliest documentation associated with the file are from 1987, and the most recent are from June 2015.  However, at his recent Board hearing, the Veteran testified as to receiving VA mental health treatment earlier and later than the documents currently reflects.  See January 2017 Board Hearing transcript.  Specifically, the Veteran reported seeking VA psychiatric care between 1965 and 1969, and also represented that he was scheduled for a doctor's appointment on the day following his videoconference.  Id. ("never been diagnosed with it...that's what he hasn't seen the doctor...that's why...He has a doctor's appointment tomorrow.")  

In addition, in his statements and testimony the Veteran has reported seeking private medical treatment from a Dr. Joseph Rudison from 1987 through the present.  Despite providing the medical provider's last known address before his retirement, the record does not reflect that any attempt was made to procure these records.

As the Veteran was discharged in 1964, the aforementioned testimony may indicate post-service treatment records that have not yet been associated with the record.  Therefore, on remand, all available VAMC and private treatment records, including any medical documentation associated with the instant claims prior to 1987 and subsequent to June 2015, should be obtained.


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any and all non-duplicative VA medical center mental health treatment records, to include all Los Angeles, California based VA medical centers between 1964 and 1987, and June 2015 to the present, including the Veteran's January 26, 2017 appointment, if such treatment occurred.

All attempts to procure these records must be documented and associated with the claims file, including any negative responses.

2.  Ask the Veteran to provide a release for relevant records of treatment from any private facilities he frequented for his mental health from 1964 to the present, to include treatment from Dr. Joseph Rudison.  If he provides the necessary releases assist him in obtaining the records identified following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


